DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 10/26/2020.
No priority date is claimed.  Therefore, the effective filing date of the claimed invention is 10/26/2020.
Claims 1-20 are pending.

Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 02/09/2022 and 07/06/2022 have been considered.  Copies of the considered IDS(s) as initialed, signed and dated by Examiner are enclosed with this Office action.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps performed with a data processing unit (i.e., a machine), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for processing video data is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-7 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 8, claim 8 recites a system comprising a backup storage, a video camera and an edge device (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 8 reciting a method/technique for processing video data is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 8 as well as its dependent claims 9-14 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 15, claim 15 recites a non-transitory computer readable medium comprising computer readable program code, which is directed to an article of manufacture (i.e., a statutory category of invention).  In addition, claim 15 reciting a method/technique for processing video data is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 15 as well as its dependent claims 16-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 7-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-15, 18 and 20 of U.S. Patent No. 11,158,352 in view of Azogui et al. (U.S. Patent 9,916,199).  Claims 1, 2, 4, 7-15, 18 and 20 of the earlier patent teaches all limitations recited in claims 1, 2, 5, 7-16 and 19 of this instant application except a feature of storing the compliance metadata and the video data chunks in appropriate storages based on the compliance metadata, wherein the term “compliance metadata” as broadly recited can be interpreted as equivalent to “metadata” (i.e., any type of metadata).
Azogui et al. is combined for teaching a feature of storing video segments in appropriate storage sectors based on retention metadata (see [column 2, lines 18-25]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Azogui et al.'s teaching the earlier patent’s claimed invention by adding a feature of storing data in appropriate storages based on retention metadata associated with the data.  Skilled artisan would have been motivated to do to providing the earlier patent’s claimed invention with an effective way to manage the storage of data/video segments based on  retention metadata as suggested by Azogui et al. (see [column 2, lines 41-44]).  In addition, both of the references (the earlier patent and Azogui et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing a video data stream to generate video segments and metadata, and associating the metadata with video segments.  This close relation between both of the references highly suggests an expectation of success.
 	Mapping of the rejection is as follows:
Instant Application				Patent 11,158,352 and Azogui et al.
Claim 1		rejected by		Claim 1
Claim 2		rejected by		Claim 4
Claim 5		rejected by		Claim 7
Claim 7		rejected by		Claim 2
Claims 8-14		rejected by		Claims 8-14 respectively
Claim 15		rejected by		Claim 15
Claim 16		rejected by		Claim 18
Claim 19 		rejected by		Claim 20

Claims 1, 2, 5, 7-16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8-16 and 19 of copending Application No. 17/080,532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5, 6, 8-16 and 19 of the copending application anticipate, suggest or render obvious to all limitations of claims 1, 2, 5, 7-16 and 19 of this instant application, wherein the term “compliance metadata” as broadly recited can be interpreted as equivalent to “metadata” (i.e., any type of metadata).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Mapping of the rejection is as follows:
Instant Application				Application 17/080,532
Claim 1		rejected by		Claim 1
Claim 2		rejected by		Claim 2
Claim 5		rejected by		Claim 5
Claim 7		rejected by		Claim 6
Claims 8-14		rejected by		Claims 8-14 respectively
Claim 15		rejected by		Claim 15
Claim 16		rejected by		Claim 16
Claim 19 		rejected by		Claim 19

Claims 1, 2, and 7-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, and 8-16 of copending Application No. 17/080,552 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 6, and 8-16 of the copending application anticipate, suggest or render obvious all limitations of claims 1, 2, and 7-16 of this instant application, wherein the term “compliance metadata” as broadly recited can be interpreted as equivalent to “metadata” (i.e., any type of metadata).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Mapping of the rejection is as follows:
Instant Application				Application 17/080,552
Claim 1		rejected by		Claim 1
Claim 2		rejected by		Claim 2
Claim 7		rejected by		Claim 6
Claims 8-14		rejected by		Claims 8-14 respectively
Claim 15		rejected by		Claim 15
Claim 16		rejected by		Claim 16

Claims 1, 2, 5, 7-16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8-16 and 19 of copending Application No. 17/080,634 in view of Azogui et al. (U.S. Patent 9,916,199).  Claims 1, 2, 5, 6, 8-16 and 19 of copending application teaches all limitations recited in claims 1, 2, 5, 7-16 and 19 of this instant application except a feature of storing the compliance metadata and the video data chunks in appropriate storages based on the compliance metadata, wherein the term “compliance metadata” as broadly recited can be interpreted as equivalent to “metadata” (i.e., any type of metadata).
Azogui et al. is combined for teaching a feature of storing video segments in appropriate storage sectors based on retention metadata (see [column 2, lines 18-25]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Azogui et al.'s teaching the copending Application’s claimed invention by adding a feature of storing data based on retention metadata associated with the data.  Skilled artisan would have been motivated to do to providing the copending application’s claimed invention with an effective way to manage the storage of data/video segments based on  retention metadata as suggested by Azogui et al. (see [column 2, lines 41-44]).  In addition, both of the references (Copending Application and Azogui et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing a video data stream to generate video segments and metadata, and associating the metadata with video segments.  This close relation between both of the references highly suggests an expectation of success.
 	This is a provisional nonstatutory double patenting rejection.
	Mapping of the rejection is as follows:
Instant Application				Appl. 17/080,634 and Azogui et al.
Claim 1		rejected by		Claim 1
Claim 2		rejected by		Claim 2
Claim 5		rejected by		Claim 5
Claim 7		rejected by		Claim 6
Claims 8-14		rejected by		Claims 8-14 respectively
Claim 15		rejected by		Claim 15
Claim 16		rejected by		Claim 16
Claim 19 		rejected by		Claim 19

Claim Objections

Claims 5, 8-14 and 19 are objected to because of the following informalities:  

Regarding claim 5, the recitation “at least one data analytics models” in line 2 should be “at least one data analytics model” (i.e., the term “model” is in the singular form).

Regarding claim 8, the recitation “a data processing unit (DPU)” in line 7 should be “the DPU” for properly referring to “a data processing unit (DPU)” recited in line 5.

Other dependent claims 9-14 are objected as incorporating the informality of objected independent claim 8 upon which they depend.

Regarding claim 19, the recitation “at least one data analytics models” in line 2 should be “at least one data analytics model” (i.e., the term “model” is in the singular form).

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the edge device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the edge device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6, 15 and 20 (effective filing date 10/26/2020) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azogui et al. (U.S. Patent No. 9,916,199, Patent date 03/13/2018).

As to claim 1, Azogui et al. teaches:
“A method for processing video data” (see Azogui et al., Abstract and Fig. 6), the method comprising:
“obtaining, by a data processing unit (DPU), video data” (see Azogui et al., Fig. 6 (at block 600) and [column 7, lines 14-16] for receiving/obtaining a video data stream by the storage driver);
“processing the video data to obtain video data chunks and video processing engine outcomes” (see Azogui et al., Fig. 6 (at block 602) and [column 7, lines 17-25] for processing the video stream to obtain segments of the video stream and the information types for the segments, wherein each segment of the video stream is interpreted as a video data chunk, and the information types for segments determined by processing the content of video stream are interpreted as video processing engine outcomes as recited); 
“generating compliance metadata based on the video data chunks and the video processing engine outcomes” (see Azogui et al., Fig. 6 (at block 604) and [column 7, lines 25-30] for generating a retention priority for each segment based on the information type associated with the segment, wherein retention priority for each segment can also be interpreted as metadata generated based on video data chunks/segments and video processing engines outcomes as recited; also see Fig. 6 (at block 606), and [column 7, lines 30-35] for generating retention metadata having a retention metadata instance for each determined segment, wherein retention priorities and retention metadata as disclosed can be interpreted as equivalent to compliance metadata as broadly recited);
“associate the compliance metadata with the video data chunks” (see Azogui et al., Fig. 5 for association between a retention priority (i.e. compliance metadata) and video segment (i.e., video data chunk); and 
“storing the compliance metadata and the video data chunks in appropriate storages based on the compliance metadata” (see Azogui et al., [column 13, lines 1-5] for storing data segments (e.g., video segments) in sectors (i.e., storages) of the storage device associated with retention priorities of the segments indicated in the retention metadata; also see [column 9, lines 37-57]).

As to claim 6, this claim is rejected based on the same argument as above to reject claim 1 and is similarly rejected including the following:
Azogui et al. teaches:
“wherein the compliance metadata specifies compliance requirements associated with the video data chunks” (see Azogui et al., Fig. 5, [column 7, lines 30-35] and [column 9, lines 37-57], wherein retention metadata (i.e., compliance metadata) specifies retention priorities (i.e. compliance requirements) associated with segments in video stream (i.e., video data chunks)).

As to claim 15, Azogui et al. teaches:
“A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for processing video data” (see Azogui et al., Abstract, Fig. 1 and [column 10, lines 35-38]), the method comprising:
“obtaining, by a data processing unit (DPU), video data” (see Azogui et al., Fig. 6 (at block 600) and [column 7, lines 14-16] for receiving/obtaining a video data stream by the storage driver);
“processing the video data to obtain video data chunks and video processing engine outcomes” (see Azogui et al., Fig. 6 (at block 602) and [column 7, lines 17-25] for processing the video stream to obtain segments of the video stream and the information types for the segments, wherein each segment of the video stream is interpreted as a video data chunk, and the information types for segments determined by processing the content of video stream are interpreted as video processing engine outcomes as recited); 
“generating compliance metadata based on the video data chunks and the video processing engine outcomes” (see Azogui et al., Fig. 6 (at block 604) and [column 7, lines 25-30] for generating a retention priority for each segment based on the information type associated with the segment, wherein retention priority for each segment can also be interpreted as metadata generated based on video data chunks/segments and video processing engines outcomes as recited; also see Fig. 6 (at block 606), and [column 7, lines 30-35] for generating retention metadata having a retention metadata instance for each determined segment, wherein retention priorities and retention metadata as disclosed can be interpreted as equivalent to compliance metadata as broadly recited);
“associate the compliance metadata with the video data chunks” (see Azogui et al., Fig. 5 for association between a retention priority (i.e. compliance metadata) and video segment (i.e., video data chunk); and 
“storing the compliance metadata and the video data chunks in appropriate storages based on the compliance metadata” (see Azogui et al., [column 13, lines 1-5] for storing data segments (e.g., video segments) in sectors (i.e., storages) of the storage device associated with retention priorities of the segments indicated in the retention metadata; also see [column 9, lines 37-57]).

As to claim 20, this claim is rejected based on the same argument as above to reject claim 15 and is similarly rejected including the following:
Azogui et al. teaches:
“wherein the compliance metadata specifies compliance requirements associated with the video data chunks” (see Azogui et al., Fig. 5, [column 7, lines 30-35] and [column 9, lines 37-57], wherein retention metadata (i.e., compliance metadata) specifies retention priorities (i.e. compliance requirements) associated with segments in video stream (i.e., video data chunks)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 16 (effective filing date 10/26/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Azogui et al. (U.S. Patent No. 9,916,199, Patent date 03/13/2018), and further in view of Kolhi et al. (U.S. Publication No. 2017/0180774, Publication date 06/22/2017).

As to claims 2 and 16, Azogui et al. teaches all limitations as recited in claims 1 and 15 respectively including storing the compliance metadata and the video data chunks (see Azogui et al., Fig. 6 (at block 608) for sending to the storage device the video bit stream and the retention metadata (i.e., storing segments/chunks of the video stream and the retention metadata)).
However, Azogui et al. does not explicitly teach a feature of storing the metadata at a device and storing the video data chunks and metadata in a second/backup storage as equivalently recited as follows:
“wherein storing the compliance metadata and the video data chunks comprises:
storing the compliance metadata in persistent storage of the edge device; and
storing the video data chunks and a copy of the compliance metadata in a backup storage”.
On the other hand, Kolhi et al. teaches a feature of storing the metadata at an edge device and storing the video data chunks and metadata in a second/backup storage (see Kolhi et al., [0033] for storing the metadata (e.g., generated file name) in a user specific storage at a network element (i.e., an edge device); also see [0029] for publishing/storing the generated metadata and the chunk of video content to information centric network (i.e., distributed shared storage (see [0065]), wherein a storage location in the information centric network can be interpreted as a backup storage as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kolhi et al.'s teaching to Azogui et al.’s system by implementing a feature for storing data at a second/backup location.  Ordinarily skilled artisan would have been motivated to do so to provide Azogui et al.’s system with an effective and more secure way to protect data because storing data at a second/backup location is well-known and well-used in the art for protecting data.  In addition, both of the references (Azogui et al. and Kolhi et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing video streams to generate video segments and metadata associated with video segments.  This close relation between both of the references highly suggests an expectation of success when combined.
 
Claims 3-5, 7 and 17-19 (effective filing date 10/26/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Azogui et al. (U.S. Patent No. 9,916,199, Patent date 03/13/2018), and further in view of Liu et al. (U.S. Publication No. 2010/0208064, Publication date 08/19/2010).

As to claims 3 and 17, Azogui et al. teaches all limitations as recited in claims 1 and 15 respectively.
However, Azogui et al. does not explicitly teach a feature of managing operations (e.g., retention or deletion) with respect to video chunks based on compliance metadata as equivalently recited as follows:
“following the storing of the compliance metadata and the video data chunks in storage:
obtaining, by the DPU, a video chunk movement request associated with backup video data chunks;
making a determination that the video data chunk movement request matches compliance metadata: and
in response to the determination:
initiating the movement of video data chunks based on the video data chunk movement request”.
On the other hand, Liu et al. teaches a feature for managing operations (e.g., retention or deletion) with respect to video chunks based on compliance metadata (see Liu et al., [0032]-[0033] for using content importance score (CIS) (i.e., compliance metadata) associated with video events to decide whether to purge a video event (i.e., video chunk) from video data store; also see [0064] for instructions/requests to purge a video (i.e., move the video out of the video data store), to retain a video, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu et al.'s teaching to Azogui et al.’s system by implementing a feature for managing operations with respect to video data chunks based on compliance metadata.  Ordinarily skilled artisan would have been motivated to do so to provide Azogui et al.’s system with an effective way to manage and retain important video chunks as suggested by Liu et al. (see [0032]).  In addition, both of the references (Azogui et al. and Liu et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing video streams to generate video segments and metadata associated with video segments.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claims 4 and 18, Azogui et al. teaches all limitations as recited in claims 1 and 15 respectively.
However, Azogui et al. does not explicitly teach a feature of managing operations (e.g., retention or deletion) with respect to video chunks based on compliance metadata as equivalently recited as follows:
“following the storing of the compliance metadata and the video data chunks in storage:
obtaining, by the DPU, a video chunk delete request associated with backup video data chunks;
making a determination that the video data chunk delete request does not match compliance metadata: and
in response to the determination:
rejecting the video data chunk delete request”.
On the other hand, Liu et al. teaches a feature for managing operations (e.g., retention or deletion) with respect to video chunks based on compliance metadata (see Liu et al., [0032]-[0033] for using content importance score (CIS) (i.e., compliance metadata) associated with video events to decide whether to purge a video event (i.e., video chunk) from video data store; also see [0061] for user flag (i.e., compliance metadata) may indicate a user’s decision to not delete or delete a file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu et al.'s teaching to Azogui et al.’s system by implementing a feature for managing operations with respect to video data chunks based on compliance metadata.  Ordinarily skilled artisan would have been motivated to do so to provide Azogui et al.’s system with an effective way to manage and retain important video chunks as suggested by Liu et al. (see [0032]).  In addition, both of the references (Azogui et al. and Liu et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing video streams to generate video segments and metadata associated with video segments.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claims 5 and 19, Azogui et al. teaches all limitations as recited in claims 1 and 15 respectively.
However, Azogui et al. does not explicitly teach a feature of processing video data using at least one model as equivalently recited as follows:
“wherein processing the video data comprises applying at least one data analytics model to the video data, 
wherein the at least one data analytics model generates the video data chunks and the video processing engine outcomes”.
On the other hand, Liu et al. teaches a feature of processing video data using at least one model (see Lui et al., [0030] and [0037] for processing video data using different types of models).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu et al.'s teaching to Azogui et al.’s system by implementing a feature for using different types of models in processing/analyzing video data.  Ordinarily skilled artisan would have been motivated to do so to provide Azogui et al.’s system with an effective way to processing video data to generate video events, objects and metadata as suggested by Liu et al. (see [0030]).  In addition, both of the references (Azogui et al. and Liu et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing video streams to generate video segments and metadata associated with video segments.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claims 7, Azogui et al. teaches all limitations as recited in claim 1.
However, Azogui et al. does not explicitly teach:
“wherein the video comprise at least one selected from a group consisted of:
video data obtained from a video camera; and
video data stored in a backup storage”.
On the other hand, Liu et al. explicitly teaches: 
“wherein the video comprise at least one selected from a group consisted of:
video data obtained from a video camera; and
video data stored in a backup storage” (see Liu et al., [0025] for metadata generating module receiving video data from video cameras; also see [0032] for processing/evaluating video data from the video data store (i.e., backup storage)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu et al.'s teaching to Azogui et al.’s system by implementing a feature for accessing/receiving video data from different sources.  Ordinarily skilled artisan would have been motivated to do so to provide Azogui et al.’s system with an effective way to obtain/receive video data from different sources for processing as suggested by Liu et al. (see [0025] and [0032]).  In addition, both of the references (Azogui et al. and Liu et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing video streams to generate video segments and metadata associated with video segments.  This close relation between both of the references highly suggests an expectation of success when combined.

Claims 8-14 (effective filing date 10/26/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Klein (U.S. Patent No. 11,128,832, effectively filed date 08/03/2020), and further in view of Azogui et al. (U.S. Patent No. 9,916,199, Patent date 03/13/2018).

As to claim 8, Klein teaches:
“A system for processing video data” (see Klein, Abstract, Fig. 1A and Fig. 1B), comprising:
“a backup storage operatively connected to an edge device” (see Klein, Fig. 1A and Fig. 1B for local video storage 32L and video storage 32 connected to video retention server, wherein either the local video storage 32L or video storage 32 can be interpreted as equivalent to a backup storage as broadly recited);
“the edge device comprising a data processing unit (DPU), wherein the DPU is configured to perform a method” (see Klein, Fig. 1B and [column 3, line 63 to column 4, line 16] wherein the video retention server comprising a video analysis module and other modules wherein one or more modules in the video retention server can be interpreted as equivalent to a data processing unit as recited), the method comprising:
“obtaining, by a data processing unit, video data” (see Klein, [column 4, lines 58-62] for receiving video captured by the camera for analysis in the video retention server);
“processing the video data to obtain video data chunks and video processing engine outcomes” (see Klein et al., [column 7, lines 49-62] for processing the video, by the video analysis module, to generate video metadata describing the surveillance related content, wherein the video metadata as disclosed can be interpreted as video processing engine outcomes as recited; also see [column 12, lines 7-20] for dividing a video file into multiple segments wherein each segment can be interpreted as video data chunk as recited).
Thus, Klein teaches processing video data or video files to generate video metadata,  associating video data with video files, and storing video files and video metadata (see Klein, [column 5, lines 45-60]).
However, Klein does not explicitly teach processing video data comprising:
“processing the video data to obtain video data chunks and video processing engine outcomes”;
“generating compliance metadata based on the video data chunks and the video processing engine outcomes”;
“associate the compliance metadata with the video data chunks”; and
“storing the compliance metadata and the video data chunks in appropriate storages based on the compliance metadata”.
On the other hand, Azogui et al. explicitly teaches processing video data comprising:
“processing the video data to obtain video data chunks and video processing engine outcomes” (see Azogui et al., Fig. 6 (at block 602) and [column 7, lines 17-25] for processing the video stream to obtain segments of the video stream and the information types for the segments, wherein each segment of the video stream is interpreted as a video data chunk, and the information types for segments determined by processing the content of video stream are interpreted as video processing engine outcomes as recited); 
“generating compliance metadata based on the video data chunks and the video processing engine outcomes” (see Azogui et al., Fig. 6 (at block 604) and [column 7, lines 25-30] for generating a retention priority for each segment based on the information type associated with the segment, wherein retention priority for each segment can also be interpreted as metadata generated based on video data chunks/segments and video processing engines outcomes as recited; also see Fig. 6 (at block 606), and [column 7, lines 30-35] for generating retention metadata having a retention metadata instance for each determined segment, wherein retention priorities and retention metadata as disclosed can be interpreted as equivalent to compliance metadata as broadly recited);
“associate the compliance metadata with the video data chunks” (see Azogui et al., Fig. 5 for association between a retention priority (i.e. compliance metadata) and video segment (i.e., video data chunk); and 
“storing the compliance metadata and the video data chunks in appropriate storages based on the compliance metadata” (see Azogui et al., [column 13, lines 1-5] for storing data segments (e.g., video segments) in sectors (i.e., storages) of the storage device associated with retention priorities of the segments indicated in the retention metadata; also see [column 9, lines 37-57]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Azogui et al.'s teaching to Klein’s system by implementing a feature of processing video data to generate video segments and retention metadata identifying retention priorities of video segments.  Ordinarily skilled artisan would have been motivated to do so to provide Klein’s system with an effective way to manage/storing video segments such that it minimizes the lost/damage to video/data streams as suggested by Azogui et al. (see [column 9, lines 37-57]).  In addition, both of the references (Klein and Azogui et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing video streams to generate video segments and metadata associated with video segments.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 9, this claim is rejected based on the same arguments as above to reject claim 8 and is similarly rejected including the following:
Klein as modified by Azogui et al. teaches:
“wherein obtaining the video data comprises obtaining the video data obtained from the video camera” (see Klein, Fig. 1B and [column 4, lines 59-61] for receiving the video captured by the video camera 12).

As to claim 10, this claim is rejected based on the same arguments as above to reject claim 8 and is similarly rejected including the following:
Klein as modified by Azogui et al. teaches:
“wherein obtaining the video data comprises obtaining the video data stored in the backup storage” (see Klein, Fig. 1B and [column 4, lines 46-57] for storing video (e.g., video files) in the local video storage 32L or the video storage 32 for subsequent analysis by the video retention server, wherein either the local video storage 32L or the video storage 32 can be interpreted as equivalent to a backup storage as recited).

As to claim 11, this claim is rejected based on the same arguments as above to reject claim 8 and is similarly rejected including the following:
Klein as modified by Azogui et al. teaches:
“wherein the video camera is operatively connected to the edge device with a local connection and the backup storage is operatively connected to the edge device with a non-local connection” (see Klein, Fig. 1B and [column 14, lines 57-67] wherein devices in a system can be connected in any type of network, including a local area network (i.e., local connection) or a wide area network (i.e., non-local connection)).

As to claim 12, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Klein as modified by Azogui et al. teaches:
“wherein the local connection is a local wireless connection” (see Klein, [column 14, lines 47-49 and 63-65] for local area network (LAN), wherein data can be transmitted through wireless communication/connection (e.g., wireless)).

As to claim 13, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Klein as modified by Azogui et al. teaches:
“wherein the local connection is a local wired connection” (see Klein, [column 14, lines 47-49 and 63-65] for local area network (LAN), wherein data can be transmitted through wired communication/connection (e.g., wireline)).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Klein as modified by Azogui et al. teaches:
“wherein the non-local connection is a network connection over wide area network” (see Klein, Fig. 1B for connection through WAN/Internet).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/
Primary Examiner, Art Unit 2164